        Case 1:19-cv-00766-CL     Document 37   Filed 05/27/20   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                MEDFORD DIVISION



 DEB EVANS, RON SCHAAF, et al.                          Case No. 1:19-cv-00766-CL
                                                        ORDER AND OPINION
              Plaintiffs,

      vs.

FEDERAL ENERGY REGULATORY
COMMISSION,

              Defendant.



AIKEN, District Judge:

      Magistrate Judge Mark Clarke filed his Findings and Recommendations

(“F&R”) (doc. 31) recommending that plaintiffs’ Motion for Summary Judgment (doc.

18) should be GRANTED, and defendant’s Motion for Summary Judgment (doc. 13)

should be DENIED. This case is now before me. See 28 U.S.C. § 636(b)(1)(B) and

Fed. R. Civ. P. 72(b).

      When either party objects to any portion of a magistrate judge’s F&R, the

district court must make a de novo determination of that portion of the magistrate

PAGE 1 – ORDER
          Case 1:19-cv-00766-CL    Document 37     Filed 05/27/20   Page 2 of 2




judge’s report. See 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.

920 (1982). Both parties filed timely objections (docs. 33, 34) and responses (docs. 35,

36). Thus, I review the F&R de novo.

         Having considered the record and the arguments offered by the parties, the

Court finds no error in Magistrate Judge Clarke’s analysis. Therefore, the Court

adopts the F&R (doc. 31) in its entirety. Thus, plaintiffs’ Motion for Summary

Judgment (doc. 18) is GRANTED, and defendant’s Motion for Summary Judgment

(doc. 13) is DENIED. Accordingly, defendant shall comply with plaintiffs’ Freedom

of Information Act, 5 U.S.C. § 552 et seq, request and release unredacted landowner

lists.

         IT IS SO ORDERED.

         Dated this 27th
                    _____ day of May, 2020.




                                     /s/Ann Aiken
                          _________________________________
                                       Ann Aiken
                             United States District Judge




PAGE 2 – ORDER
